Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8-9, 15, 19-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 11378225. Although the claims at issue are not identical, they are not patentably distinct from each other because 
they both claim the same structure of a display assembly comprising an electronic display comprising a mounting recess and at least one laterally-extending recess, a display mounting adapter comprising a set of laterally-extending latches configured to be positioned in the at least one laterally-extending recess to retain the display mounting adapter in the mounting recess of the electronic display, magnetic structures provided with the electronic display and the display mounting portion, etc.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 9, 15-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chiu (US 20120267491 A1).
Re claim 1: Chiu discloses a display assembly, comprising: 
an electronic display having a display panel (tablet personal computer 100; see paragraph 30) and a housing (cover 30 in fig 6), the display panel being positioned in the housing, the housing having a mounting recess (void 32 in fig 6; see paragraph 35), the mounting recess having a sidewall surface with at least one laterally-extending recess (locking surface 31 in fig 6); and 
a display mounting adapter (locking device 10 in figs 1, 6) including: 
a mounting plate (base member 60 in fig 7) having a set of spaced apart mounting points (i.e., holes formed for receiving hinges 201 in fig 8) opening away from the housing of the electronic display; and 
a display mounting portion (trigger plate 12 + locking members 20 in fig 7) coupled to the mounting plate and having a set of laterally-extending latches (lip 23 of locking members 20 in fig 7) configured to be (i.e., functional language) positioned in the at least one laterally-extending recess (31) to retain the display mounting portion in the mounting recess of the electronic display.
Re claim 9: Chiu discloses the display assembly, wherein the electronic display (100) is rotatable relative to the display mounting portion while the display mounting portion is retained to the electronic display (see paragraph 35 and fig 9).
Re claim 15: Chiu discloses a monitor assembly, comprising: 
a stand (200 in fig 4); 
a monitor (cover 30 + tablet personal computer 100 in fig 6; see paragraph 30) having a rear recess (void 32 in fig 6; see paragraph 35) and a laterally-extending recess (locking surface 31 in fig 6) in a side surface of the rear recess; and 
a mounting adapter (locking device 10 in figs 1, 6) including a set of spaced apart points (i.e., holes formed for receiving hinges 201 in fig 8) and a display mount portion (trigger plate 12 + locking members 20 in fig 7); 
wherein the mounting adapter is mounted to the stand by a set of fasteners (hinges 201 in fig 8) at the set of spaced apart points; and 
wherein the display mount portion includes at least one radially-extendable latch (lip 23 of locking members 20 in fig 7) configured for (i.e., functional language) insertion into the laterally-extending recess in the monitor when the display mount portion is inserted into the rear recess.
Re claim 16: Chiu discloses the monitor assembly, wherein the set of spaced apart points (i.e., holes formed for receiving hinges 201 in fig 8) include apertures extending through the mounting adapter.
Re claim 17: Chiu discloses the monitor assembly, wherein at least one fastener of the set of fasteners (hinges 201 in fig 8) extends perpendicular to a stand-facing surface of the mounting adapter.
Re claim 19: Chiu discloses the monitor assembly, wherein the at least one radially- extendable latch (lip 23 of locking members 20 in fig 7) is configured to (i.e., functional language) move between an extended position relative to the laterally-extending recess and a retracted position relative to the laterally-extending recess along a radially ramped surface in the display mount portion (see fig 1).
Re claim 20: Chiu discloses the monitor assembly, wherein the monitor is rotatable relative to the display mount portion while mounted to the display mount portion (see paragraph 35 and fig 9).
Claim(s) 1-2, 5-7, 15-19 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Searby et al. (US 20070097617 A1).
Re claim 1: Searby discloses a display assembly, comprising: 
an electronic display (display device 10 in fig 11a) having a display panel (flat panel liquid crystal display 18 in fig 11a) and a housing (i.e., housing of display device 10), the display panel (18) being positioned in the housing, the housing having a mounting recess (see guide element 60 in fig 11a), the mounting recess having a sidewall surface with at least one laterally-extending recess (126, 128 in fig 7); and 
a display mounting adapter (docking station 14 in figs 11a, 7-9) including: 
a mounting plate (72 in figs 11a, 7-9) having a set of spaced apart mounting points (28 in figs 11a, 7-9) opening away from the housing of the electronic display; and 
a display mounting portion (guide element 62 in figs 11a, 7-9) coupled to the mounting plate and having a set of laterally-extending latches (extension members 122, 124 in figs 7-9) configured to be positioned in the at least one laterally-extending recess (126, 128 in fig 7) to retain the display mounting portion in the mounting recess of the electronic display.
Re claim 2: Searby discloses the display assembly, wherein the display mounting adapter comprises a cam (146 in figs 8-9), wherein at least one latch of the set of laterally-extending latches (extension members 122, 124 in figs 7-9) is radially retractable in response to rotation of the cam (see paragraph 32).
Re claim 5: Searby discloses the display assembly, wherein the display mounting adapter further comprises a display-facing plate (guide element 62 in figs 11a, 7-9) and at least one clocking protrusion (120 in figs 7-9) extending from the display-facing plate toward a longitudinally-extending recess (130 in fig 7) in the mounting recess (60 in fig 7).
Re claim 6: Searby discloses the display assembly, wherein the set of spaced apart mounting points (28 in figs 11a, 7-9) form a square.
Re claim 7: Searby discloses the display assembly, wherein the set of spaced apart mounting points (28 in figs 11a, 7-9) comprise set of threaded openings (see paragraph 20).
Re claim 15: Searby discloses a monitor assembly, comprising: 
a stand (20 in fig 1); 
a monitor (display device 10 + adapter 16 in fig 1) having a rear recess (see guide element 60 in fig 7) and a laterally-extending recess (126, 128 in fig 7) in a side surface of the rear recess; and 
a mounting adapter (docking station 14 in figs 7-9) including a set of spaced apart points (28 in fig 7-9) and a display mount portion (guide element 62 in fig 7); 
wherein the mounting adapter is mounted to the stand by a set of fasteners at the set of spaced apart points (see paragraph 20); and 
wherein the display mount portion includes at least one radially-extendable latch (extension members 122, 124 in figs 7-9) configured for (i.e., functional language) insertion into the laterally-extending recess (126, 128 in fig 7) in the monitor when the display mount portion is inserted into the rear recess.
Re claim 16: Searby discloses the monitor assembly, wherein the set of spaced apart points (28 in fig 7-9) include apertures extending through the mounting adapter (see paragraph 20).
Re claim 17: Searby discloses the monitor assembly, wherein at least one fastener of the set of fasteners (i.e., screws) extends perpendicular to a stand-facing surface of the mounting adapter (see paragraph 20).
Re claim 18: Searby discloses the monitor assembly, wherein the set of mounting points (28 in fig 7-9) is arranged in a square configuration.
Re claim 19: Searby discloses the monitor assembly, wherein the at least one radially- extendable latch (extension members 122, 124 in figs 7-9) is configured to (i.e., functional language) move between an extended position (see fig 9) relative to the laterally-extending recess and a retracted position (see fig 8) relative to the laterally-extending recess along a radially ramped surface in the display mount portion.
Claim(s) 1-3, 8 are rejected under 35 U.S.C. 102(a)(1)/102(a)(2) as being anticipated by Chiang (US 20180122201 A1).
Re claim 1: Chiang discloses a display assembly (mobile electronic device fixing module 100 in fig 1A), comprising: 
an electronic display (mobile electronic device 1 in figs 1A-1B and paragraph 43) having a display panel (i.e., display screen of electronic device 1) and a housing (case 10 in fig 2A), the display panel being positioned in the housing, the housing having a mounting recess (assembling interface 12 in fig 2A; see paragraph 46), the mounting recess having a sidewall surface with at least one laterally-extending recess (ring-shaped groove 13 in fig 2A); and 
a display mounting adapter (base 2 in figs 1A-1B, 3A-3D) including: 
a mounting plate (bottom cover 21 in figs 3B,3D) having a set of spaced apart mounting points (see annotated fig 3D below) opening away from the housing of the electronic display; and 
a display mounting portion (top cover 20 + plural rotary fixing slices 23 + rear cover 24 in fig 3B) coupled to the mounting plate (21) and having a set of laterally-extending latches (second part 231b of plural rotary fixing slices 23 in fig 5A; see paragraph 70) configured to be (i.e., functional language) positioned in the at least one laterally-extending recess (13) to retain the display mounting portion in the mounting recess of the electronic display (see paragraphs 51, 74).

    PNG
    media_image1.png
    266
    626
    media_image1.png
    Greyscale

Re claim 2: Chiang discloses the display assembly, wherein the display mounting adapter comprises a cam (rotating disc 22; see paragraph 67), wherein at least one latch of the set of laterally-extending latches is radially retractable in response to rotation of the cam (see figs 5A-5B and paragraphs 68-75).
Re claim 3: Chiang discloses the display assembly, wherein the at least one latch includes a stem (second end 232 comprising saw-toothed structures in figs 4A, 4C) positioned in a cam opening of the cam (saw-toothed structure of inner surface 221 in fig 4A) and configured to (i.e., functional language) radially guide the at least one latch in response to rotation of the cam (see paragraph 68; herein, the second end 232 has the saw-toothed structures, which are engaged with the inner surface 221 of the rotating disc 22. As the rotating disc 22 is rotated, the corresponding rotary fixing slice 23 is rotated).
Re claim 8: Chiang discloses the display assembly, wherein the electronic display further comprises a first magnetic structure (first magnetic elements 17; see paragraph 55) and the display mounting portion comprises a second magnetic structure (second magnetic elements 27; see paragraph 56), the first and second magnetic structures being attracted to each other while the display mounting portion is positioned in the mounting recess (see paragraph 57).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 10, 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Searby et al. (US 20070097617 A1).
Re claim 10: Searby discloses a display mounting adapter (docking station 14 in figs 7-9), comprising: 
a first end having a mounting plate (72 in figs 7-9) including a set of mounting points (28 in fig 7-9); 
a second end having a mounting portion (guide element 62 in fig 7) including: 
a cam (146 in figs 8-9); 
a set of latches (extension members 122, 124 in figs 7-9) configured to (i.e., functional language) move relative to the mounting portion in response to rotation of the cam (see paragraph 32), wherein: 
in a first rotated position of the cam (see fig 9), at least one latch of the set of latches radially extends from the mounting portion, and in a second rotated position of the cam (see fig 8), the at least one latch is radially retracted relative to the first rotated position of the cam.
Searby fails to disclose the second end having a round mounting portion.
However, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the mounting portion in a round shape as per the designer’s choice. Also, change in shape is considered obvious to a person of ordinary skill in the art and has a little patentable significance unless a new and an unexpected result is produced.
Re claim 12: Searby discloses the display mounting adapter, wherein the set of mounting points (28) are configured to (i.e., functional language) receive fasteners for attachment of the first end to a stand (multi-display support structure 22 in fig 1; see paragraph 20).
Re claim 13: Searby discloses the display mounting adapter, wherein the set of mounting points is arranged in a square configuration (see 28 in figs 8-9).
Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nidhi Thaker whose telephone number is (571)270-3408. The examiner can normally be reached M, TH, F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NIDHI THAKER/Primary Examiner, Art Unit 2841